            Case 19-01298-MAM       Doc 380    Filed 06/16/20   Page 1 of 9




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                                            Case No.: 18-16248-BKC-MAM
IN RE:                                      Chapter 7 Proceeding

CHANCE & ANTHEM, LLC,

Debtor.
____________________________________/
ROBERT C. FURR, not individually but
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

      Plaintiff.

v.                                            Adv. Proc. No.: 19-01298-BKC-MAM-A


JEFFREY SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee
of the SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC, a
Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC, a
Florida Limited Liability Company, FLORIDA’S
ASSOCIATION OF COMMUNITY BANKS AND
CREDIT UNIONS, INC., a Florida corporation,
SYMPATICO EQUINE RESCUE, INC., a Florida corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendants.

____________________________________/
             Case 19-01298-MAM          Doc 380     Filed 06/16/20   Page 2 of 9




DEFENDANTS’, CANNAMED PHARMACEUTICALS, LLC, TANYA SISKIND,
  SECOND SISKIND FAMILY TRUST, SISKIND LEGAL SERVICES, LLC,
     SOVEREIGN GAMING & ENTERTAINMENT, LLC, FLORIDA’S
  ASSOCIATION OF COMMUNITY BANKS AND CREDIT UNIONS, INC.,
   AND SYMPATICO EQUINE RESCUE, INC., INITIAL DISCLOSURES
 PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 26(A)(1)

       The Defendants, CANNAMED PHARMACEUTICALS, LLC, TANYA
SISKIND, SECOND SISKIND FAMILY TRUST, SISKIND LEGAL SERVICES,
LLC, SOVEREIGN GAMING & ENTERTAINMENT, LLC, FLORIDA’S
ASSOCIATION OF COMMUNITY BANKS AND CREDIT UNIONS, INC., and
SYMPATICO EQUINE RESCUE, INC., (collectively referred to as “Defendants”)
hereby file their Initial Disclosures Pursuant to Federal Rule of Bankruptcy Procedure
26(a)(1), and states:
       1.   At the present time, subject to amendment, the Defendants disclose the name
and, if known, the address and telephone number of each individual likely to have
discoverable information that the disclosing party may use to support its claims or
defenses, unless the use would be solely for impeachment:
              (a)       Corporate Representative of
                        CannaMed Pharmaceuticals, LLC
                        c/o Defendant’s counsel
                        Philip B. Harris, Esq.
                        685 Royal Palm Beach Blvd
                        Suite 205
                        Royal Palm Beach, FL 33411
                        Telephone-(561) 543-7963
                        Facsimile-(561) 793-1020

                        The witness shall testify as to the transactions related to the Debtor,
                        as well as its own business affairs. This witness shall further testify
                        as to other transactions referenced within the Plaintiff’s Complaint.




                                                2
Case 19-01298-MAM     Doc 380     Filed 06/16/20   Page 3 of 9




(b)   Trustee of Second Siskind Family Trust
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020

      The witness shall testify as to the transactions related to the Debtor,
      as well as its own business affairs. Further, the witness shall testify
      as to the Trust’s creation, and all other aspects related to the Trust.
      This witness shall further testify as to other transactions referenced
      within the Plaintiff’s Complaint.

(c)   Corporate Representative of
      Siskind Legal Services, LLC
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020

      The witness shall testify as to the transactions related to the Debtor,
      as well as its own business affairs. This witness shall further testify
      as to other transactions referenced within the Plaintiff’s Complaint.

(d)   Corporate Representative of
      Sovereign Gaming & Entertainment, LLC
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020




                              3
Case 19-01298-MAM     Doc 380     Filed 06/16/20   Page 4 of 9




      The witness shall testify as to the transactions related to the Debtor,
      as well as its own business affairs. This witness shall further testify
      as to other transactions referenced within the Plaintiff’s Complaint.

(e)   Corporate Representative of
      Florida Association of Community
      Banks and Credit Unions, Inc.
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020

      The witness shall testify as to the transactions related to the Debtor,
      as well as its own business affairs. This witness shall further testify
      as to other transactions referenced within the Plaintiff’s Complaint.

(f)   Corporate Representative of
      Sympatico Equine Rescue, Inc.
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020

      The witness shall testify as to the transactions related to the Debtor,
      as well as its own business affairs. This witness shall further testify
      as to other transactions referenced within the Plaintiff’s Complaint.




                              4
Case 19-01298-MAM      Doc 380    Filed 06/16/20    Page 5 of 9




(g)   Tanya Siskind
      c/o Defendant’s counsel
      Philip B. Harris, Esq.
      685 Royal Palm Beach Blvd
      Suite 205
      Royal Palm Beach, FL 33411
      Telephone-(561) 543-7963
      Facsimile-(561) 793-1020

      The witness shall testify as to the transactions related to the Debtor,
      as well as her duties when employed by the Debtor. The witness
      shall testify as to the work performed on the Debtor’s behalf and the
      value of the services. This witness shall further testify as to other
      transactions referenced within the Plaintiff’s Complaint.

(h)   Alan Barbee
      c/o Plaintiff’s Counsel
      Jesus M. Suarez, Esq.
      100 SE Second Street, 44th FL
      Miami, FL 33133

      The witness shall testify as to the financial documentation provided
      by the Debtor.

(i)   Jeff Siskind
      3465 Santa Barbara Drive
      Wellington, Florida 33414

      The witness shall testify as to the business affairs of the Debtor, as
      well as the facts surrounding the Defendants’ Affirmative Defenses.

(j)   Robert C. Furr, Esq.
      c/o Plaintiff’s Counsel
      Jesus M. Suarez, Esq.
      100 SE Second Street, 44th FL
      Miami, FL 33133

      The witness shall testify as to the business affairs of the Debtor.




                              5
Case 19-01298-MAM      Doc 380    Filed 06/16/20    Page 6 of 9




(k)   Robert Gibson
      1709 22nd Avenue North
      Lake Worth, Florida 33460

      The witness shall testify as to the transactions related the Debtor.

(l)   Salvatore B. Urso
      Certified Business Appraiser
      Ameri-Street Advisory, Inc.
      (727) 224-6570
      4830 W. Kennedy Boulevard
      Suite 600
      Tampa, FL 33609

      The witness shall prepare expert reports and shall testify based upon
      those reports related to the valuation of CannaMed, LLC, as well as
      the deficiencies of the Plaintiff’s valuation. The witness shall be
      further disclosed pursuant to the requirements of Federal Rule of
      Civil Procedure 26.

(m)   David Abraham
      Managing Director
      Colliers International Valuation and Advisory Services
      (734) 674-9505
      2 Corporate Drive
      Southfield, MI 48076

      The witness shall prepare expert reports and shall testify based upon
      those reports related to the valuation of the real property located at
      3445 Santa Barbara Drive, Wellington, FL 33414, as well as the
      deficiencies of the Plaintiff’s valuation. The witness shall be further
      disclosed pursuant to the requirements of Federal Rule of Civil
      Procedure 26.




                              6
               Case 19-01298-MAM      Doc 380    Filed 06/16/20    Page 7 of 9




               (n)   Jon Taylor
                     Stanton Park Advisors, LLC
                     (781) 228-3523
                     867 Boylston Street
                     Fifth Floor
                     Boston, MA 02116

                     The witness shall prepare expert reports and shall testify based upon
                     those reports related to the valuation of CannaMed, LLC, as well as
                     the deficiencies of the Plaintiff’s valuation. The witness shall be
                     further disclosed pursuant to the requirements of Federal Rule of
                     Civil Procedure 26.

               (o)   Any witnesses disclosed by Plaintiff.
               (p)   Any witnesses necessary for rebuttal or impeachment.
               (q)   Any and all witnesses relied upon by the Plaintiff.
               (r)   Any and all rebuttal witnesses as may be deemed necessary.

       2.      Pursuant to Federal Rule of Bankruptcy Procedure 26(a)(1)(B), Defendants
provides a copy of, or description by category, all documents, data compilations, and
tangible things that are in his possession, custody or control and that it may use to support
its claims, unless solely for impeachment:
               (a)   Copies of Debtor’s Petition, Schedules, Statement of Financial
Affairs and all amendments thereto, as filed in the case styled In Re: Chance & Anthem,
LLC, 18-16248-BKC-MAM (“Main Case”).
               (b)   All hearing and Rule 2004 examination transcripts, including
exhibits in the Main Case, In Re: Chance & Anthem, LLC, 18-16248-BKC-MAM.
               (c)   Copies of any and all deposition transcripts taken within this
adversary proceeding, of all persons, including all attachments and exhibits to same, no
matter the party who initially conducted said deposition.
               (d)   Any and all documentation produced by the Plaintiff pursuant to
discovery requests served upon him by the Defendants, or any of the co-defendants in
this matter.


                                             7
             Case 19-01298-MAM        Doc 380    Filed 06/16/20    Page 8 of 9




              (e)    Any and all documents produced by third parties pursuant to
Subpoenas issued in the Main Case.
              (f)    Any and all attachments to the Plaintiff’s complaint.
              (g)    Any and all documents relied upon by the Plaintiff.
              (h)    Any and all rebuttal documents as may be deemed necessary.
       3.     The Defendants is continuing to conduct discovery related to this matter
and reserves the right to supplement its Initial Disclosures as required by Federal Rule of
Bankruptcy Procedure 26(e). The Defendants further reserves the right to object to the
admission of any of the aforementioned documents, witnesses, and/or computations.
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida, and I am in compliance with the additional
qualifications to practice in this Court set forth in Local Rule 2090-1(A).
       I HEREBY CERTIFY that a true and correct copy of the Defendants’
CANNAMED PHARMACEUTICALS, LLC, TANYA SISKIND, SECOND SISKIND
FAMILY TRUST, SISKIND LEGAL SERVICES, LLC, SOVEREIGN GAMING &
ENTERTAINMENT, LLC, FLORIDA’S ASSOCIATION OF COMMUNITY BANKS
AND CREDIT UNIONS, INC., and SYMPATICO EQUINE RESCUE, INC., Initial
Disclosures Pursuant to Federal Rule of Bankruptcy Procedure 26(a)(1), has been
furnished by CM/ECF to the following on the 16th day of June 2020:
Jesus M. Suarez, Esq.
jsuarez@gjb-law.com, gjbecf@gjb-law.com


                                                 PHILIP B. HARRIS, P.A.
                                                 685 Royal Palm Beach Boulevard
                                                 Suite 205
                                                 Royal Palm Beach, FL 33411
                                                 Tel: 561-543-7963
                                                 Fax: 561-793-1020


                                                 By: /s/ Philip B. Harris____________


                                             8
Case 19-01298-MAM   Doc 380   Filed 06/16/20   Page 9 of 9




                                    Philip B. Harris, Esq.
                                    FL Bar ID: 19781




                         9
